The corrected opinion, as prepared by the Commission in the case of Stuart State Bank v. Waters, has been examined and is approved as the opinion of the court, and the court finds that the case of Western Paving Company v. Binion, 50 Okla. 273,150 P. 898, should be overruled.
Therefore, it is ordered, adjudged and decreed by the court, that the former opinion be withdrawn, and that the same as corrected be refiled, and the same is approved as the opinion of the court and that the Western Paving Company Case be and the same is hereby overruled.
Note. — See under (1) 35 C. J. § 103; (2) 35 C. J. § 315.